DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 10-13,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al. (US 2021/0364901 A1).
Regarding claim 1, Liao teaches a light source (110-130, figure 9) configured to emit laser light (paragraph 0034);
A despeckle element (140, 142 and 144, figure 9) disposed along the optical axis of the laser light, and 
A plurality of optical transmission modules (150b, 182, 183, 150C, figure 9) alternatively disposed at two opposite sides of the despeckle element.
Regarding claim 2, Liao teaches the despeckle element is a diffusor (142 and 144, figure 9); paragraph 0035)
Regarding claim 6, Liao teaches a wheel shaft configured to rotate the despeckle element (paragraph 0035).
Regarding claim 7, Liao teaches the optical transmission modules comprise planar reflectors (182 and 183, figure 9).
Regarding claim 10, Liao teaches emitting a first laser light by a light source (130, 120, 110, figure 9),
Passing the first light through a despeckle element (140, figure 9) to form a second laser light (see 142, figure 9), and
Transmitting the second laser light by an optical transmission module such that the second laser light passes through the despeckle element again (see 144, figure 9).
Regarding claim 11 and 12, Liao teaches rotating the despeckle element by an actuator or a wheel shaft (paragraph 0035).
Regarding claim 13, Liao teaches the optical transmission module comprises a reflector and a lens (150b, 182, 183 and 150c), the operation method further comprises:
Focusing and transmitting the second laser light passed through the despeckle element by the reflector and the lens such that the second laser light transmits toward the despeckle element (see 183 and 150C, emitting to 144, figure 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2021/0364901 A1) in view of Chen et al. (US 2009/0185141 A1).
Regarding claims 3-5, Liao does not specify that the actuator shakes the despeckle element.
Chen teaches that the actuator shakes the despeckle element, via translation and slanting it (paragraph 0031).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the despeckle element of Liao to use the actuation of Chen being linear and slanted, in order to better reduce laser coherence and improve image quality.

Claim(s) 8-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2021/0364901 A1)
Regarding claim 8 and 14, the use of a curved mirror in place of lenses and plane mirrors providing the same function is a well known substitution in the art.  Examiner is taking official notice (see MPEP 2144.03) that the modification to use curved mirrors instead of lenses and mirrors of Liao is an obvious modification and can be done for the purpose of reducing the number of optical components.

Regarding claims 9 and 15, the use of optical fibers for redirecting light  instead of using mirrors is a well known substitution in the art.  Examiner is taking official notice (see MPEP 2144.03) that the modification to use an optical fiber to redirect the light instead of the plane mirrors of Liao is an obvious modification and can be done for the purpose of reducing light loss inasmuch as the fiber is TIR.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	7/28/2022